Citation Nr: 1510977	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating (or evaluation) for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2009, the Veteran testified before a Veterans Law Judge in a Travel Board hearing.  A copy of the hearing transcript is located in the Veteran's file in the Veterans Benefits Management System (VBMS).  In July 2011, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the July 2009 Travel Board hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in a presumption that another hearing was not desired.  See 38 USCA § 7107(c) (West 2002); 38 C F R § 20.707 (2014).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to the representative.  The Veteran failed to respond to the June 2011 letter; as such, the appeal will proceed as there is no pending hearing request.  38 C.F.R. § 20.703 (2014).

In November 2009, August 2011, and October 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the Board Remands is included in the Duties to Notify and Assist section below.

This appeal was processed using both the Virtual VA paperless claims processing system and the VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the entire increased rating period on appeal, audiometric testing has revealed, at worst, Level II hearing acuity in the service-connected right ear, with speech recognition at 100 percent, and does not show deafness in the non-service-connected left ear.  


CONCLUSION OF LAW

For the entire increased rating period, the criteria for a compensable rating for right ear hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was provided notice in March 2007, prior to the adjudication of the claim in June 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The March 2007 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, VA satisfied its duties to notify the Veteran.   

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records (obtained pursuant to the August 2011 Board Remand), a VA examination report, and lay statements.

VA further satisfied its duty to obtain a medical examination or opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA audiology examination in November 2013 (pursuant to the October 2013 Board Remand).  This examination is adequate for rating purposes.  The VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the claim.

Analysis of an Increased Rating for Service-Connected Right Ear Hearing Loss

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the service-connected right ear hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran is seeking a compensable rating for right ear hearing loss for the increased rating period on appeal.  He contends that the right ear hearing loss has progressively worsened.  See November 2014 Appellant's Post-Remand Brief.

Ratings for bilateral defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will also be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In a May 1977 rating decision, service connection was established for right ear hearing loss with a noncompensable (i.e., 0 percent) rating, effective April 7, 1977.  Service connection for left ear hearing loss has not been established at this time; therefore, because the evidence does not show complete deafness in the non-service-connected left ear, the left ear will be considered normal and assigned a Level I hearing acuity for rating purposes.  See 38 C.F.R. § 4.85(f).

The most relevant evidence for this claim consists of the Veteran's lay statements, the VA examination report dated in November 2013, and VA treatment records.  VA treatment reports note the Veteran's audiology treatment.  Specifically, a May 2008 VA treatment record indicated that the Veteran had hearing changes, which it characterized generally as "deaf" in the right ear; however, the treatment record did not include audiometric and speech recognition test scores.  VA treatment records from October 2007, November 2008, and June 2009 revealed negative results for hearing changes and impaired hearing, respectively.  VA treatment records from January, May, and November 2011 indicated that the Veteran denied ear pain and hearing loss.  The November 2013 VA examination report includes more specifically measured, audiometric test scores and speech recognition test scores; therefore, the VA examination test results are more probative evidence for rating right ear hearing loss than general statements regarding difficulty hearing or general characterizations as to the level of hearing or hearing loss.  

For the entire increased rating period on appeal, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a compensable rating for right ear hearing loss is not warranted for any period.  The Veteran underwent a VA audiology evaluation in November 2013.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
60
60
60
58
LEFT
10
20
20
20
18

Speech audiometry in November 2013 revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the November 2013 audiology examination reveal Level II hearing acuity in the service-connected right ear (with a pure tone threshold average of 58 decibels and speech discrimination score of 100 percent) and, as noted above, Level I hearing acuity is assigned to the left ear because the evidence does not demonstrate deafness in the non-service-connected left ear.  According to Table VII under Diagnostic Code 6100, a zero (0) percent disability rating is warranted for the level of hearing impairment demonstrated at the November 2013 audiology examination.  38 C.F.R. § 4.85.  

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) do not apply during this appeal period as the audiometric results of the VA audiometric examinations and the private audiology examinations did not show puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hz.

In this case, the Veteran has reported the effects of his hearing loss on daily functioning.  Specifically, the Veteran reported that he turns his head to the left so as to improve hearing.  This description of his hearing loss must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria.  The VA examination report of record includes a thorough hearing examination.  While the Veteran has reported difficulty with hearing and must turn his head to the left to improve hearing, which he reports has impacted daily functioning, the percentage, bilaterally, of speech recognition reflects high speech discrimination ability.  

As such, the evidence of record supports the conclusion that the Veteran is not entitled to compensable compensation during any time within the increased rating period on appeal.  For these reasons, the Board finds that an increased (or compensable) rating for right ear hearing loss is not warranted for any period on appeal.  Because the preponderance of the evidence is against the appeal of a compensable rating for right ear hearing loss, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected right ear hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this regard, the November 2013 VA examination report addressed the functional effects caused by the Veteran's right ear hearing loss disability, noting general complaints of needing to turn his head to the left to improve hearing.  Although the hearing loss affected the Veteran's daily life and ability to work, the November 2013 VA examiner indicated that hearing thresholds may improve with medical/surgical intervention if available/advisable.

The schedular criteria are adequate to rate the Veteran's right ear hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which are not demonstrated in this case, and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or impairment from the service-connected right ear hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right ear hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, however, neither the Veteran, nor the evidence, suggests unemployability due to the right ear hearing loss.  Rice, 22 Vet. App. at 447.  Thus, the Board finds that Rice is inapplicable.


ORDER

For the entire increased rating period, a higher (compensable) rating for right ear hearing loss is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


